Exhibit 10.7

AMENDMENT NO. 1

TO

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

This Amendment No. 1 (this “Amendment”) to the Third Amended and Restated
Agreement of Limited Partnership of CBRE Operating Partnership, L.P., a Delaware
limited partnership (the “Partnership”), dated as of April 27, 2012, effective
as of May 1, 2012, by and between CB Richard Ellis Realty Trust, a Maryland real
estate investment trust, as the General Partner and the Persons listed on
Exhibit A thereto (the “Partnership Agreement”), is made and entered into as of
July 1, 2012.

WHEREAS, the name of the Partnership was changed from “CBRE Operating
Partnership, L.P.” to “CSP Operating Partnership, LP” pursuant to an amendment
to the Certificate of Limited Partnership of the Partnership filed with the
Secretary of State of the State of Delaware on June 22, 2012 to take effect on
July 1, 2012, and the name of the General Partner was changed from “CB Richard
Ellis Realty Trust” to “Chambers Street Properties” pursuant to an amendment to
its Declaration of Trust to take effect on July 1, 2012 (collectively, the “Name
Change”); and

WHEREAS, in connection with the Name Change, the parties hereto wish to amend
the Partnership Agreement as provided herein; and

NOW, THEREFORE, in consideration of the premises contained herein and each party
intending to be legally bound, the parties hereto agree as follows:

 

1.

Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to those terms in the Partnership Agreement.

 

2.

Amendment of Article II, Section 2.02. Article II, Section 2.02 of the
Partnership Agreement is hereby amended and restated in its entirety as follows:

The name of the Partnership is CSP Operating Partnership, LP. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “LP,” “L.P.,” “Ltd.” or similar words
or letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

3.

Partnership Agreement. Except as set forth herein, the Partnership Agreement
shall remain in full force and effect.

 

4.

No Oral Modification. This Amendment may not be changed orally, but only by an
agreement in writing executed by the parties hereto.

 

5.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

6.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be one and the same instrument.

[The remainder of this page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date first written above.

 

GENERAL PARTNER: CHAMBERS STREET PROPERTIES,

a Maryland real estate investment trust

By:

 

/S/    JACK A. CUNEO

Name:

 

Jack A. Cuneo

Title:

 

President and Chief Executive Officer